Case 2:16-cv-05203-GJP Document 18-6 Filed 12/17/18 Page 1 of 3




            Exhibit C-1
     Case 2:16-cv-05203-GJP Document 18-6 Filed 12/17/18 Page 2 of 3




1     1. Proceedings

2     2.            : Hello.

3     3. John: Hi              , John Mininno From NHCA group. How are you?

4     4.            : Hi, good. How are you doing?

5     5. John: Good, good. Still a good time?

6     6.            : Yeah, sure it is. I thought you were going to call at 1:00 PM Eastern

7          because that’s what came up on my Outlook calendar.

8     7. John: Oh sorry. You know what? It was 1:00 PM. I got my [inaudible 00:00:36] in

9          Eastern. I thought it was … I'm sorry, totally screwed this up. Let me call you

10         back at 1:00.

11    8.            : No, this is actually a better time.

12    9. John: Oh good, even better. So, sorry about that. I always forget, I've got my

13         Eastern and Central, we are both on Eastern Time. Anyway, Ok. All right, we’ll

14         dive right into it. A little introduction here. Thank you for taking the time to talk

15         to us about the pharmaceutical nurse educator industry. As you probably know

16         over the last decade, the pharmaceutical industry has made an enormous

17         investment in nurse educators. Over the last year and a half, our team has been

18         conducting research to understand whether that investment has been an effective

19         and efficient use of resources. We perform our research by conducting 55-minute

20         interviews of nurse educators, diabetes educators, other clinical educators and

21         the pharmaceutical sales reps who work with them. This research has allowed us

22         to develop an extensive knowledge-base to help us and others understand how

23         the industry works, how it does not work and how it may result in a positive

24         outcome or how may result in a negative outcome. Our hope is that one day we

25         will be able to have a positive influence on how nurse educators are used by the

26         pharmaceutical companies. This interview will last 55 minutes. As we go through

27         the process, I will periodically remind you where we are with respect to time.

28         Given that we have such a short time, there may be occasions where I need to

29         redirect you and move to another topic so that all topics can be covered. As is

30         customary in qualitative research, I will be recording the interview. This serves

31         mainly to help me be sure that I accurately record your responses to the research

                                                                                              1
     Case 2:16-cv-05203-GJP Document 18-6 Filed 12/17/18 Page 3 of 3




1           questions and to assess my own performance. Because this is a research study,

2           the questions are standardized. Some of the questions will be open-ended and

3           require a more free-flowing response. Other questions will be a form of multiple-

4           choice where you’ll be read a statement and have four options; A, strongly agree,

5           B, agree, C, strongly disagree or D, disagree. And then I will follow up with the

6           question, tell me why you answered in the way you did. The questions are

7           designed to cover wide ranges of roles in the industry. Some questions may not

8           apply to you in your particular role within the industry. Importantly we have no

9           bias one way or the other about the industry or your particular experiences in the

10          industry. We value your opinions, thoughts and insights and we ask you to share

11          them openly and honestly with us. At the end of the 55 minutes, you will receive

12          an email with payment information. You will be paid $125 … Hello.

13    10.            : You're cutting in and out. I'm sorry.

14    11. John: Ok. Is there a better number to call you on?

15    12.            : No, this is actually a very good number, but I'm not sure, it was good

16          up until about 30 seconds ago.

17    13. John: Ok, let me call you back on this number internally, maybe that’s [inaudible

18          00:03:44] wants.

19    14.            : Ok. It’s fine.

20    15. John: All right. Bye bye.

21    16.            : It’s Ok. Bye bye. Hi, I hope this is better.

22    17. John: Oh yeah, you're right [inaudible 00:04:13] static but now it seems better.

23          Ok.

24    18.            : Oh good, good.

25    19. John: At the end of the 55 minutes, you will receive an email with payment

26          information. You will be paid $125 for the 55 minutes. You will also receive a

27          survey link that has five survey questions regarding your experience during this

28          interview. That survey is optional. And with that introduction, let's begin, Ok?

29    20.            : Sounds good. Thank you.

30    21. John: No problem. The first series of questions deals with the pharmaceutical

31          company based training of nurse educators. So, question number one, it is

                                                                                               2
